COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


NATHANIEL HOUSTON,                               §
                                                                    No. 08-15-00313-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
V.                                                                  292nd District Court
                                                 §
                                                                  of Dallas County, Texas
THE STATE OF TEXAS,                              §
                                                                    (TC# F11-26764-V)
                                                 §
                               Appellee.
                                                 §

                                 MEMORANDUM OPINION

       Nathaniel Houston appeals his conviction of aggravated sexual assault of a child. A jury

found Appellant guilty and assessed his punishment at imprisonment for a term of twenty-five

years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it
must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that she has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and she has advised Appellant of his right to file a pro se brief. Kelly v. State, 436
S.W.3d 313, 318-20 (Tex.Crim.App. 2014)(setting forth duties of counsel). Further, counsel

provided Appellant with a complete copy of the appellate record. Appellant has not filed a pro

se brief.

        We have carefully reviewed the record and counsel’s brief, and we agree that the appeal

is wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



October 19, 2016
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-